Citation Nr: 1205094	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  05-08 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for an anxiety disorder, currently rated 30 percent disabling.

(The issues of entitlement to service connection for low back disability; entitlement to an increased rating for bilateral hearing loss, currently rated 10 percent disabling; entitlement to an increased rating for obstructive and restrictive airway disease, currently rated 30 percent disabling; and, entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities, will be the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to October 1984, and November 1990 to August 1991.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in December 2004, a statement of the case was issued in February 2005, and a substantive appeal was received in March 2005.  The Veteran testified at a RO hearing in April 2005.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran filed an increased rating claim in May 2003.  He underwent VA examinations in November 2003, February 2005, and January 2009.  A December 2009 VA progress note reflects a diagnosis of major depression recurrent with psychotics features.  The Veteran reported feeling depressed and anxious.  He reported hearing voices and not being able to sleep at night.  A January 2010 VA treatment record reflects that the Veteran felt somewhat better and he denied auditory and visual hallucinations.  He was in good spirits and there were no overt psychotic symptoms.  In light of the findings documented in the VA outpatient treatment records, and the fact the Veteran has not undergone a VA examination for a three-year period, the Veteran should be afforded a new VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  In order to more accurately reflect the current level of the Veteran's disability, the Board believes that an examination and opinion is necessary.

Updated VA outpatient treatment records should be associated with the claims folder for the period January 5, 2010, to the present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records from the San Juan VAMC dated from January 5, 2010, to the present should be associated with the claims folder.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  Schedule the Veteran for VA examination with a psychiatrist or psychologist to determine the current nature and severity of his service-connected anxiety disorder.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  Based on a review of the claims file and the results of the Veteran's examination, the examiner should comment on the current severity of the Veteran's service-connected anxiety disorder, to include specifically the degree of occupational or social impairment he experiences as a result of this disability.  The examiner also should comment on any difficulty experienced by the Veteran in establishing and maintaining effective work and social relationships due to his service-connected anxiety disorder.  A GAF score should be provided along with an explanation of what the Veteran's GAF score means.  The examiner finally should provide an opinion concerning the impact of the Veteran's service-connected anxiety disorder on his ability to work.  A complete rationale must be provided for any opinions expressed.

3.  Thereafter, readjudicate the issue of entitlement to an increased rating for anxiety disorder.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response.  All Spanish documents must be translated to English prior to recertification.  

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


